Citation Nr: 0919212	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder and 
anxiety symptoms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  During the pendency of the 
Veteran's appeal, his claims folder was transferred to the RO 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board previously remanded the Veteran's case for 
additional development in September 2007.  Such development 
included obtaining copies of outstanding VA records from the 
VA medical center (VAMC) in Manchester, New Hampshire.  Other 
development included asking the Veteran to identify any and 
all sources of treatment that may have additional pertinent 
medical evidence that could be obtained.  

The Appeals Management Center (AMC) wrote to the Veteran in 
November 2007.  He was asked to identify any source of VA 
treatment.  He was also asked to submit copies of any medical 
evidence he possessed or to advise the AMC of the information 
so that the records could be requested on his behalf.  The 
Veteran did not respond to the letter.

The AMC did obtain VA records from VAMC Manchester for the 
period from June 1988 to April 2003.  The Veteran was also 
afforded a VA examination in January 2009 accordance with 
instructions from the remand of September 2007.  

The examiner did review the evidence of record, to include 
computerized VA records.  He noted that the Veteran had 
recent treatment and was currently prescribed Valium.  The 
Board notes that the Veteran relocated from New Hampshire to 
Florida in October 2004.  The last VA treatment records from 
New Hampshire are dated in 2003.  The examiner's reference to 
computerized records, and recent treatment, means that there 
are either additional VA or private records that must be 
obtained and associated with the claims folder.  

In addition, the examiner was requested to answer several 
questions as part of the examination.  As there was an issue 
of whether the Veteran's psychiatric disorder may have pre-
existed his military service, the examiner was specifically 
asked to address this question.  In particular, the examiner 
was asked to opine whether there was clear and unmistakable 
(undebatable) evidence as to show the disorder pre-existed 
service.  The examiner was further asked if they did find 
that the disorder pre-existed service, to also determine if 
it can be concluded with clear and unmistakable certainty 
(undebatable) that the pre-existing disorder did not undergo 
a worsening in service to a permanent degree beyond that 
which would be due to the natural progression of the disease.  
Finally, if the examiner found that the disorder did not pre-
exist service, the examiner was to opine whether there was a 
50 percent probability or greater (at least as likely as not) 
that the current disorder began during the Veteran's active 
military service or is related to an event of such service.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  A 
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

The Board notes that the remand instructions regarding the 
required medical opinion appear to have been properly entered 
into the computer request for a VA examination.  However, the 
examiner's report did not reflect the proper questions as 
required by the Board remand.  The report listed the 
evidentiary questions as whether it was at least as likely as 
not rather than the required question of whether there was 
clear and unmistakable evidence.  

Given the fact that the adjudication of the claim involves 
potential consideration of the presumption of soundness 
provisions, and the physician who conducted the VA 
examination failed to answer the specific questions that were 
posed by the Board, the examination report is inadequate for 
further appellate review.  

Regrettably, in order to properly and fairly adjudicate the 
Veteran's claim another remand is necessary to ensure 
compliance with specific directives of the Board's prior 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
give him another opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for a psychiatric disorder since 
service.  The RO should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that have not 
been previously secured (or determined 
not to exist) and associate them with the 
claims file.  He should be advised that 
failure to cooperate with the development 
of his claim without good cause could 
result in a denial of the claim.

2.  After the foregoing development has 
been completed, the RO should provide the 
claims file to the physician who examined 
the Veteran in January 2009.  The 
physician should be asked to review the 
entire record and provide an amendment to 
the prior report addressing the 
following:  For any psychiatric diagnosis 
the examiner should provide an opinion as 
to: 1) whether the disorder pre-existed 
the Veteran's service.  If so the 
examiner should cite to the evidence of 
record to support that conclusion and 
state whether the evidence is clear and 
unmistakably demonstrate that the 
disorder pre-existed service; 2) if the 
examiner finds that the disorder pre-
existed service, the examiner should 
state if it can be concluded with clear 
and unmistakable certainty (undebatable) 
that the pre-existing disorder did not 
undergo a worsening in service to a 
permanent degree beyond that which would 
be due to the natural progression of the 
disease.  If the examiner determines that 
a current psychiatric disorder did not 
exist prior to service, the examiner is 
requested to state whether there is a 50 
percent probability or greater that the 
current disorder began during the 
Veteran's active military service or is 
related to an event of such service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

3.   If the physician who prepared the 
January 2009 report is no longer employed 
by VA or is otherwise unavailable, the 
claims file should be sent to another VA 
qualified physician for purposes of 
providing the requested review and 
opinion.  A new examination may be 
scheduled if it is deemed necessary by 
the new physician.  The entire record 
should be made available to the physician 
for review and the physician should 
provide comprehensive response to the 
opinions solicited in paragraph #2 above.   
The report of examination should include 
complete rationale for all opinions 
expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


